SMITH, J., (dissenting). If the only effect of the opinion in this case was to relieve the three boys of the five dollar fine imposed by the judgment of the court below, I would be constrained to pass it by without recording my dissent. But such is not its effect. The law as here announced applies to “grown-ups” as well as to boys, and it requires no stretch of the imagination to forecast some of the results which may flow from this decision, if the doctrine here announced is applied to a real, sure-enough lawsuit. The statute quoted from in the majority opinion has long been known as the peace- and-tranquility statute, and possibly no law in the hooks has been more wholesome. One can easily conjecture the quarrels and feuds and murders which the existence of this law, and its enforcement, has prevented, and its wholesome provisions should not be impaired. ' Here the testimony was to the effect that Hatch discovered appellants and some other fifteen-year-old boys in the act of cutting the stay-ropes of the tent of a little show which was being exhibited in the village of Bay, and he reported their conduct to the constable, who caused the boys to desist. Hatch testified that thereafter these boys “picked” on him. The boys say he called them Bohemians, but this Hatch denied. That, if true, however, would not have excused their conduct, because, as this court said in the case of Moore v. State, 50 Ark. 27, “Violent words can not excuse like violent words.” Hatch testified that this conduct continued for nearly two years until it became intolerable, and that he went to the boys and told them he did not want to slap them and did not want to compel their parents to pay fines, but that he would have them arrested if they did not stop their practice. The boys continued to apply these various nicknames to him, and he caused their arrest, and they were convicted in both the justice of the peace court and in the circuit court on-appeal. Hatch testified that the boys would halloo at him at various times and places and would follow him to the post office and poke their heads in at the door and call him the various nicknames they had given him. A Mr. Davis testified that the conduct of the boys finally “got on to Mr. Hatch,” and Hatch himself testified that the conduct of the boys became unendurable. In the case of Moore v. State, supra, in a discussion of the kind of language against the use of which the penalty of the statute was denounced, this court said: “Whether language was in its nature calculated to arouse to anger or to provoke a breach of the peace, must be left to the jury, depending as it does upon the manner of the speaker, the relations of the parties,, and the circumstances under which it was spoken. ’ ’ These questions were submitted to the jury and the jury was told that a conviction could not be had unless they found the language used was, in its common acceptation, calculated to arouse Hatch to anger or to cause a breach of the peace, and the verdict of the jury should be conclusive of that fact. Webster’s New International Dictionary defines tbe verb “insult” as follows: “To treat with insolence, indignity, or contempt, by word or action; to affront wantonly. ’ ’ ■ The noun is defined as: “G-ross indignity offered to another, either by word or act; an act or speech of insolence or contempt; an affront. ’ ’ And the adjective “insulting” is defined as: “Containing, or characterized by, insult or indignity; tending to insult or affront; as, insulting language, treatment, etc.” And the words “insolent,” “impertinent,” “impudent,” “abusive,” and “offensive,” are given as synonyms of the word “insulting.” In view of these definitions it occurs to me that it was at least a question for the jury to .say whether the language used under the circumstances was insulting. There is in the life of most men something of which they are ashamed and would like to forget. It may be only some folly or indiscretion; or a personal peculiarity; or a physical defect. One might be reminded of this thing and know that others were also reminded by the use of some simple word or phrase or nickname which, standing by itself, would be innocuous, but which was used to insult, and accomplished the effect of producing great mental distress. I am of the opinion that a wiser, sounder policy would be to permit the jury to say in a particular case, in occordanee with the rule announced in Moore v. State, supra, whether the language used, under the circumstances under which it was used, was calculated, in its common acceptation, to insult the person to whom it was so spoken; and I, therefore, dissent from the opinion of the majority in this case.